Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION 906 In connection with the Quarterly Report on Form 10-Q of Dynex Capital, Inc. (the “Company”) on Form 10-Qfor the period ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Stephen J. Benedetti, the Principal Executive Officer and the Principal Financial Officer of the Company, certify, pursuant to and for purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 14, 2007 /s/ Stephen J. Benedetti Stephen J. Benedetti Principal Executive Officer and Principal Financial Officer
